994 So. 2d 1118 (2007)
William A. MURPHY, Appellant,
v.
Deidre A. MURPHY, Appellee.
No. 3D06-2311.
District Court of Appeal of Florida, Third District.
May 23, 2007.
George M. Evans, Coral Gables, for appellant.
Franklin Criscuolo and Barry S. Franklin and Donald G. Criscuolo, North Miami Beach, for appellee.
Before COPE, C.J., and FLETCHER, and SUAREZ, JJ.
Prior report: 912 So. 2d 353.
PER CURIAM.
William A. Murphy ("husband") appeals an order granting Deirdre A. Murphy's ("wife") second motion for award of additional attorney's fees and suit monies. We affirm the order below.
The trial court entered an agreed order which extended a temporary injunction and awarded the wife temporary alimony and child support in addition to temporary *1119 attorney's fees. After the husband filed exceptions to the attorney's fees, the general master awarded attorney's fees and costs in favor of the wife. After the husband's exceptions were again denied, the trial court required the husband to pay the wife directly $10,000.00 in additional attorney's fees within 30 days and that he pay the wife's counsel $5,000.00. He was also ordered to pay $3,500.00 to be applied to the suit monies and costs. The husband appeals the award.
Based upon the record, including the finding by the trial court on the credibility of the husband, we conclude that the trial court did not abuse its discretion in awarding the additional attorney's fees and suit monies to the wife. See, e.g., Levy v. Levy, 862 So. 2d 48 (Fla. 3d DCA 2003); Saporta v. Saporta, 766 So. 2d 379 (Fla. 3d DCA 2000).